296 S.W.3d 429 (2009)
KENTUCKY BAR ASSOCIATION, Movant,
v.
Bruce D. ATHERTON KBA Membership No. 02127, Respondent.
No. 2009-SC-000560-KB.
Supreme Court of Kentucky.
October 29, 2009.

OPINION AND ORDER
Pursuant to SCR 3.166, the Kentucky Bar Association (KBA) requests that this Court enter an order confirming the automatic suspension of Respondent, Bruce D. Atherton, from the practice of law due to his recent plea of guilty to a felony offense. The KBA's request is granted.
Respondent, whose last known bar roster address is Bruce D. Atherton & Associates, 455 S. 4th Street, Suite 1450, Louisville, Kentucky 40202, was admitted to the practice of law on September 20, 1979. On September 2, 2009, he entered a guilty plea in the U.S. District Court for the Eastern District of Pennsylvania to the felony offense of accessory after the fact to a conspiracy to commit mail and wire fraud.
SCR 3.166(1) provides that any member of the KBA who pleads guilty to a felony shall be automatically suspended from the practice of law in this Commonwealth, and that the suspension shall take effect automatically beginning on the day following the plea of guilty. The suspension under this rule shall remain in effect until dissolved or superseded by order of this Court.
Upon the foregoing facts, it is ordered that:

*430 1. The automatic suspension of Respondent, Bruce D. Atherton, KBA Membership No. 02127, from the practice of law in Kentucky beginning on September 3, 2009, is hereby confirmed. Said suspension shall remain effective until dissolved or superseded by subsequent order of this Court.
2. Pursuant to SCR 3.166(4) and SCR 3.390, Respondent is required to notify all clients in writing of his inability to continue to represent them and to furnish copies of such letters to the Director of the KBA. In the event Respondent has failed to comply with the foregoing requirement, such letters shall be sent forthwith.
3. Pursuant to SCR 3.166(5), Respondent is hereby ordered to immediately cancel and cease any advertising activity in which he is engaged.
4. The exhibits contained in the record of this matter are hereby sealed.
All sitting. All concur.
ENTERED: October 29, 2009.
/s/ John D. Minton Jr.
    CHIEF JUSTICE